Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      Claims Rejections-35 U.S.C. 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose a “storage medium” and that storage medium could be anything including carrier wave signals according to para.0083 of the specification of the claimed invention. Based on that information, claims 1-7 are not eligible.
                                                   Claims Rejections-35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10; 12-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurowitz (US.Pub.No.20080172285) in view of Postrel (US.Pub.No.20070214049).


Regarding claim 1, Hurowitz et al disclose a storage medium for managing media content, comprising computer instructions for: exchanging information with a mobile communication device for establishing a registration for the mobile communication device (see fig.1, elements 12 and 32, a delivery system and a mobile device; 0095; 0112; a new customer can utilize an example customer interface 16 to register as a new customer on system 10. The new customer can provide identification information such as name, age, and preferences information. The information can be moved through system 12 to customer database 50 and stored on database 50, 0080);

providing the mobile communication device with limited access to media content, the limited access being provided at a time selected by a user of the mobile communication device (The targeted customer, recognizing the name of the well-known vendor, and based on past transactions with the vendor, can accept the delivery of content. The content includes a video clip preview of the movie. At the end of the preview, the content may query the targeted customer as to whether the customer is interested in receiving a coupon from the well-known vendor, which allows the customer to purchase the movie at a discount,0114; 0145; 0083;0126;0093;0051-0052;0129;0069;0126);

receiving a critique of the media content from the mobile communication device (0133).

 But did not explicitly disclose awarding points to the user based on performing the critique; providing the critique to at least one of an originator or distributor associated with the media content; providing access to at least one of services or goods to be purchased with the points; and redeeming the points based on a purchase of the at least one of the services or goods.

However, Postrel et al disclose awarding points to the user based on performing the critique; providing the critique to at least one of an originator or distributor associated with the media content; providing access to at least one of services or goods to be purchased with the points; and redeeming the points based on a purchase of the at least one of the services or goods (0073-0075; 0083-0084;0103).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Postrel to modify Hurowitz by providing rewards points to users for the purpose of improving viewing experience accordingly.

Regarding claim 2, Hurowitz et al disclose further comprising computer instructions for: providing a request for the critique of the media content, the request being based at least in part on a user profile associated with the user; and providing the limited access to the media content in response to the user accepting the request (0091; 0145; 0099; 

Regarding claim 3, Hurowitz et al disclose wherein the at least one of the originator or distributor is a media provider and has a playlist that includes the media content, and wherein the playlist is adjusted based at least in part on the critique (the system 12 then moves to identify particular customers in the specified population (step 140) to deliver the content. System 12 again can aggregate a list for each targeted customer to send content. System 12 can also implement additional time-sensitive delivery of content, where content advertising discounted prices are sent to certain customers at a certain time, and closer to game time, additional customers are targeted or additional content is sent, 0123).

Regarding claim 4, Hurowitz et al disclose further comprising computer instructions for providing the user of the mobile communication device with unlimited access to the media content in response to the user requesting purchase of the media content (0114).

Regarding claim 5, Hurowitz et al disclose further comprising computer instructions for providing user information from the user profile to the originator or distributor (0091; 0099).

Regarding claim 6, Hurowitz et al disclose further comprising computer instructions for obtaining and storing keywords associated with the at least one of the originator or distributor and presenting the keywords to the user (see fig.13a; 0142).

Regarding claim 7, Hurowitz et al disclose wherein a playlist of the user is updated based on the critique (0059; 0054).

Regarding claim 8, it is rejected using the same ground of rejection for claim 1.
Regarding claim 9, it is rejected using the same ground of rejection for claim 2.
Regarding claim 10, it is rejected using the same ground of rejection for claim 3.

Regarding claim 12, Hurowitz et al did not explicitly disclose wherein the server awards the user with other points based on participation in activities managed by the server.

However, Postrel et al disclose wherein the server awards the user with other points based on participation in activities managed by the server (0074-0075; 0083-0084;0103).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Postrel to modify Hurowitz by providing rewards points to users for the purpose of improving viewing experience.

Regarding claim 13, Hurowitz et al disclose wherein the server obtains and stores keywords associated with the client server and transmits the keywords to the user (see fig.13a; 0142).

Regarding claim 14, Hurowitz et al disclose wherein a playlist of the mobile communication device is updated based on the critique (0059; 0054).

Regarding claim 15, it is rejected using the same ground of rejection for claim 1.
Regarding claim 16, it is rejected using the same ground of rejection for claim 12.

Regarding claim 17, Hurowitz et al disclose wherein the activities are at least one of contests and auctions (0148).

Regarding claim 18, Hurowitz et al did not explicitly disclose further comprising providing real time updates of accrual of the points.

However, Postrel et al disclose further comprising providing real time updates of accrual of the points (0010; 0176).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Postrel to modify Hurowitz by providing rewards points to users for the purpose of improving viewing experience.

Regarding claim 19, it is rejected using the same ground of rejection for claim 2.
Regarding claim 20, it is rejected using the same ground of rejection for claim 3. 

Regarding claim 21, Hurowitz et al disclose further comprising providing user information from the user profile to the client (0064; 0090).

Regarding claim 22, it is rejected using the same ground of rejection for claim 1
Regarding claim 23, it is rejected using the same ground of rejection for claim 1

Regarding claim 24, Hurowitz et al disclose further comprising: providing a user with identification information associated with media content that is at least one of currently being presented or previously presented (0079;0051).

Regarding claim 25, Hurowitz et al disclose further comprising: selling the media content from a distributor to the user, wherein the media content is selected by the user from a play list of the distributor (0046;0056; 0058;0090).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horowitz (US.Pub.No.20080172285) in view of Postrel (US.Pub.No.20070214049) and Bowles (US.Pub.No.20070283398).

Regarding claim 11, Hurowitz et al disclose wherein the critique is a plurality of critiques, and wherein the server stores the plurality of critiques (0133; 0102; 0135; 0079).

 But did not explicitly disclose transmits the plurality of critiques to the client server when a desired sampling size is reached.

However, Bowles et al disclose transmits the plurality of critiques to the client server when a desired sampling size is reached (0032-0033).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Bowles to modify Hurowitz and Postrel by using threshold value for the purpose of transmitting data to the server accordingly.
                                                               Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425      

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425